Citation Nr: 0945141	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left arm 
disability.

2.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active military service from February 15, 
1973 to April 2, 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2009, a Central Office hearing was held at the Board 
before the undersigned; a transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran's left arm disability preexisted service and 
did not undergo an increase in severity during service that 
could be identified as an advancement beyond normal 
progression.

2.  The Veteran has not submitted or identified competent 
medical evidence of a current left foot disability.


CONCLUSIONS OF LAW

1.  The Veteran's left arm disability pre-existed active 
service and were not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).

2.  A left foot disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the pre-
existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

I.  Left arm disability

The Veteran seeks service connection for a left arm 
disability on the basis of aggravation.  Specifically, he 
claims that his left arm fracture residuals were asymptomatic 
at enlistment and later aggravated in a diving accident 
during service, to the point that he required treatment and a 
limited duty profile.  

Service treatment records (STRs) show the Veteran's history 
of left arm fracture was noted on his service entrance 
examination, and thus pre-existed his entry onto active duty 
in 1972.  Thus, he is not presumed sound at entrance.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).  Because the evidence of 
record clearly establishes the pre-service existence of a 
left arm fracture residuals, the Board needs next to 
determine whether the Veteran's pre-existing condition was 
aggravated during active duty.  

However, the remaining STRs do not document the Veteran's 
claim of a diving accident and do not otherwise reveal 
permanent aggravation of his preexisting left arm fracture.  
In March 1973, the Veteran was evaluated for an inability to 
fully extend his left arm, which he attributed to a 
mechanical block.  On examination the Veteran had painless 
range of motion of 45-180 degrees.  Pronation and supination 
were full with no local tenderness.  X-rays showed a bony 
buildup in the olecrannon.  The examiner noted that in spite 
of these findings the Veteran was pain free most of the time 
except when asked to do physical exercise beyond the 
reasonable limitations of his left elbow.  It was determined 
that his condition existed prior to service (EPTE) and was 
not permanently aggravated by service.  The examiner 
concluded that an "EPTE discharge" was not mandatory on the 
basis of the elbow alone.  

An undated entry from the Naval Training Center in Orlando 
Florida noted the Veteran was physically qualified for 
separation from active duty.  There were no disqualifying 
defects noted and no indication that the Veteran suffered any 
injures or illnesses during his period of active duty.  The 
Veteran signed a statement endorsing these findings.  

Here, the Board also finds that the evidence clearly and 
unmistakably establishes that the Veteran's preexisting left 
arm fracture residuals were not aggravated beyond their 
natural progression during active duty.  By all accounts, he 
experienced a relatively brief recurrence of symptoms during 
service that, as the in-service examiner explained, quickly 
resolved by the Veteran limiting his physical activity.  
Thus, this single episode does not establish a permanent 
increase in disability, as it does not indicate any 
pathological changes to the Veteran's pre-existing left arm 
disability or that such treatment was reflective of more than 
temporary or intermittent flare-ups.  Jensen and Hunt, supra.  
The fact that the Veteran's left arm was symptomatic in 
service, in and of itself, does not establish aggravation.  

This conclusion is further supported by the post-service 
evidence.  Although the Veteran claims that his left arm has 
remained constantly symptomatic since service, he has neither 
submitted nor identified evidence showing he received medical 
treatment for his left arm immediately after service or for 
many years thereafter.  This gap in the record is persuasive 
evidence against the claim.  

In this case because the Veteran has not presented any 
evidence of treatment subsequent to service, there is no 
evidence of a continuity of symptomatology for his left arm 
fracture residuals, which strengthens the conclusion that his 
pre-service left arm disability was essentially unaffected by 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Therefore, the 
lack of post-service evidence tends to confirm that the 
Veteran's preexisting left arm manifested only temporary or 
intermittent flare-ups during service, without a worsening of 
the underlying condition.

The cumulative effect of the foregoing is that the Veteran's 
left arm disability existed prior to service and was not 
aggravated therein.  


II.  Left foot disability

The Veteran has also asserted that he has a chronic left foot 
disability that had its onset during service as a result of a 
diving into a pool.  Although there is no documentation of 
such an injury in the STRs, for purposes of this decision, 
the Board presumes the Veteran was involved in a diving 
accident as claimed.  

However, a fundamental element of a claim for service 
connection is competent evidence of a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court of 
Appeals for Veterans Claims (Court) has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  

STRs are entirely negative for pertinent left foot complaints 
or abnormalities  Also given the opportunity to identify any 
history or symptoms involving the left foot, the Veteran did 
not mention a diving accident or any associated injuries.  
Thus, it appears that any complaints or injuries he may have 
experienced during his very brief period of service had 
resolved.  As a result, the STRs militate against a finding 
that a left foot disability had its initial onset during 
service.  

Moreover, there is no evidence that the Veteran is currently 
being treated for a left foot disability.  In fact, the 
claims folder is devoid of any treatment records or other 
medical documents pertaining to the Veteran's left foot.  
Therefore, service connection is not warranted.  While the 
Board does not dispute the Veteran's in-service history or 
that he may now experience left foot symptomatology, there is 
no objective clinical confirmation that he currently suffers 
from an actual disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (service connection may not be granted 
for symptoms unaccompanied by a diagnosed disability).  

Conclusion

There is nothing in the claims file, which would tend to 
establish that the Veteran's claimed left arm and left foot 
disabilities were incurred or aggravated by his military 
service other than his contentions.  At his November 2009 
Board hearing, the Veteran testified that he was surprised 
that he was accepted into the military despite his obvious 
left arm disability which had been incurred in a childhood 
accident.  He testified that his preexisting left arm 
fracture residuals were not disabling at the time he entered 
service but had become problematic since he re-injured it 
during service.  As part of basic training he was required to 
dive into a pool of water.  He testified that he hit the 
water very hard and had to be fished out by lifeguards after 
"blacking out."  He lost all feeling in his left arm and 
leg and had severe pain on the left side of his body.  He 
stated that immediately after service he sought treatment for 
continued pain and numbness in left arm and left foot, 
however those records are no longer available.  

The Board has also carefully considered the information 
submitted by the Veteran, including a pair of lay statements 
from his siblings who provide an account of his childhood 
injury that left him handicap.  They both related that 
strenuous and intense basic training caused permanent damage 
to the Veteran's left arm.  

While the Board recognizes the sincerity of the arguments 
advanced by the Veteran, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  

That said, the Veteran can certainly attest to factual 
matters of which he had first-hand knowledge, e.g., diving 
injury with resulting pain and numbness of the left upper and 
lower extremities.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Here, though, his contentions regarding a 
relationship between his claimed left arm fracture residuals 
and his period of military service are not statements merely 
about symptomatology (like pain, etc.), an observable medical 
condition, or a contemporaneous medical diagnosis, but rather 
clearly fall within the realm of requiring medical expertise, 
which he simply does not have.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature).  The lay opinions, to the extent they 
are to be accorded some probative value, are far outweighed 
by the findings provided by the military examiners who 
discussed the Veteran's symptoms, complaints, and 
manifestations.  

Finally, although the Board has no reason to doubt the 
Veteran's assertion that he sustained injuries to his left 
upper and lower extremities in a diving accident; it can only 
be concluded that such injuries were acute and transitory, 
given that the service treatment records note no complaints 
of any of the symptoms that the Veteran now reports or any 
description of the type of injuries that he now details and 
there is no post-service medical records referencing 
complaints, findings or treatment of the left arm or left 
foot.  See Curry v. Brown, 7 Vet. App. 59 (1994) (veteran's 
version of events from the past may be of limited credibility 
and probative value in the absence of medical records showing 
treatment for the claimed disorder).  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letters dated in October 2006, the RO informed the 
Veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  This letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board during which he testified that he had been awarded 
Social Security Administration (SSA) benefits.  While the RO 
did not obtain these records, additional development to do in 
this case is unnecessary in view of the medical evidence 
currently of record.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  The Veteran has indicated that 
the basis for the award of benefits was a right arm injury 
rather than a left arm or left foot disability.  Thus, no 
useful purpose would be gained in further delaying a decision 
in this case by requesting SSA records in this instance.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board acknowledges that the Veteran was 
not examined for the purpose of addressing his either claim; 
however, given the facts of the case, a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

There is no credible, competent evidence indicating that any 
current left arm or left leg disabilities may be associated 
with service.  This conclusion is based on the lack of 
probative medical evidence in the Veteran's in-service 
treatment records coupled with the lack of post-service 
medical evidence linking the Veteran's left arm disability to 
service, by aggravation or otherwise.  Regarding the claimed 
left foot disability, no diagnosis is of record.  Thus, 
because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  

ORDER

Service connection for left arm fracture residuals is denied.

Service connection for left foot disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


